 



EXHIBIT 10.3
EMPLOYMENT AGREEMENT
BY AND BETWEEN
HARTVILLE GROUP, INC.
AND
CHRISTOPHER EDGAR
EFFECTIVE: January 20, 2006

 



--------------------------------------------------------------------------------



 



EMPLOYMENT AGREEMENT
TABLE OF CONTENTS

              PAGES  
1. EMPLOYMENT
    1  
1.1 General Duties and Title
    1  
2. TERM
    2  
3. REMUNERATION
    2  
4. WITHHOLDING
    2  
5. INSURANCE AND OTHER BENEFIT PLANS
    2  
6. VACATIONS, ILLNESS AND HOLIDAYS
    3  
7. BUSINESS EXPENSES
    3  
8. INDEMNIFICATION
    3  
9. TERMINATION OF EMPLOYMENT
    4  
9.1 Termination by the Company for Cause
    4  
9.2 Definition of Cause
    4  
9.3 Determination of For Cause Termination
    5  
9.4 Termination by the Company Without Cause and for Good Reason
    5  
9.5 Voluntary Termination by the Executive
    6  
9.6 Disability Termination
    6  
9.7 Termination Due to Executive’s Death
    6  
10. RESTRICTIVE CONVENANTS; CONFIDENTIALITY; OWNERSHIP OF PROCEEDS OF EMPLOYMENT
    7  
10.1 Solicitation of Employees; Customers; Agents or Representatives etc
    7  
10.2 Confidential Records
    7  
10.3 Ownership of Proceeds of Employment
    8  
10.4 Survival
    8  
10.5 Enforceability; Remedies
    8  
11. MISCELLANEOUS PROVISIONS
    8  
11.1 Severability
    8  
11.2 Execution in Counterparts
    9  
11.3 Notices
    9  
11.4 Entire Agreement and Subsequent Amendments
    9  

i



--------------------------------------------------------------------------------



 



         
11.5 Applicable Law
    10  
11.6 Headings
    10  
11.7 Binding Effect; Successors and Assigns
    10  
11.8 Waiver
    10  
11.9 Warranty and Capacity to Contract
    10  
11.10 Arbitration
    11  
11.11 Remedies
    11  
11.12 Survival
    11  

ii



--------------------------------------------------------------------------------



 



EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (the “Agreement”) effective as of January 20, 2006
(the “Effective Date”) by and between HARTVILLE GROUP, INC. (the “Company”) a
Nevada corporation, and CHRISTOPHER EDGAR (“Executive”).
WITNESSETH THAT
WHEREAS, the Company desires to employ Executive in accordance with the terms of
this Agreement and Executive desires to be so employed by the Company; and
WHEREAS, the parties desire to set forth the employment understanding and terms
and conditions of employment in a written agreement; and Executive wishes to
accept such employment upon the terms and subject to the conditions hereinafter
set forth;
NOW THEREFORE, in consideration of the mutual promises contained herein, the
parties hereto hereby agree as follows:

1.   EMPLOYMENT   1.1   General Duties and Title       On the Effective Date,
the Company hereby employs Executive with the title/s designated in Exhibit A
(the “Position Description”) attached hereto and forming a part of this
Agreement.       Executive’s primary responsibilities and duties are as
described in Exhibit A. The primary responsibilities and duties of the Executive
may be altered or amended by either (i) the mutual agreement of the Company and
the Executive; or (ii) the establishment of new or modified duties, as
determined by the Chief Executive Officer (the “CEO”) after consultation with
the Board of Directors of the Company (the “Board”). Any modifications or
alterations to the duties assigned to the Executive will be consistent with the
customary duties of a Chief Marketing Officer and the education, background and
experience of the Executive. Executive shall faithfully and substantially
perform for the Company all such duties. Executive shall report to and take
direction primarily from the CEO. With consent, the Executive agrees to act in
the capacity of a board member or officer of such subsidiaries as he may be
appointed without remuneration other than the remuneration to which Executive is
otherwise entitled under this Agreement.       Services rendered by Executive
shall be rendered in accordance with recognized insurance and financial industry
standards and recognized codes of conduct or ethics. Executive shall further
promote and enhance the business purposes of the Company by entertainment and
other means, including participation in professional organizations and
activities, attendance at insurance, financial, or industry conventions and
seminars, and membership in insurance or financial industry societies. Any
expenses associated with the foregoing shall be paid directly, or reimbursed to
the Executive, by the Company.

1



--------------------------------------------------------------------------------



 



2.   TERM       The employment of Executive hereunder shall commence on the
Effective Date (the date coinciding with each one (1) year anniversary of the
Effective Date shall be referred to as an “Anniversary Date”) and shall, unless
this Agreement is sooner terminated as provided in Section 9 hereof, continue
for two (2) years from the Effective Date (the “Initial Term”) and thereafter
for additional one (1) year terms, provided however, that if written notice of
termination of this Agreement is given by either party to the other party at
least ninety (90) days prior to an Anniversary Date (the first of which shall be
the last day of the Initial Term), then this Agreement shall terminate no later
than the Anniversary Date next following the date of such notice.   3.  
REMUNERATION       The Company will pay, or provide, to Executive as
compensation for services to be rendered under Section 1 hereof, the following
amounts:

  (a)   Grant of Restricted Stock         On the Effective Date, the Company
shall grant to Executive 2,000,000 shares of its Restricted Common Stock
pursuant to a Restricted Stock Agreement, a copy of which is attached as
Exhibit B and incorporated herein and on or prior to January 2, 2007 (the
“Subsequent Grant Date”), the Company will grant to Executive an additional
1,000,000 shares of the Company’s Restricted Common Stock pursuant to a
restricted stock agreement with terms and conditions substantially similar to
the agreement attached as Exhibit B and shall provide that 250,000 shares shall
vest on each of March 31, June 30, September 30 and December 31, 2007.

2



--------------------------------------------------------------------------------



 



  (b)   Non-Statutory Stock Option Plan         As soon as reasonably
practicable after the execution of this Agreement, the Company shall grant to
Executive options to purchase 500,000 shares of the Company’s Common Stock under
a nonstatutory stock option plan to be adopted by the Company and the grant
shall be as set forth on Exhibit C attached hereto and incorporated herein. In
addition, the Company shall grant an additional 500,000 options to purchase
shares of the Company’s Common Stock on the Subsequent Grant Date. The grant of
such options shall be under a nonstatutory stock option plan to be adopted by
the Company and the grant shall be as set forth in an agreement substantially
similar to Exhibit C and shall provide that 125,000 shares shall vest on each of
March 31, June 30, September 30 and December 31, 2007.         Notwithstanding
the foregoing, in the event that a proposed “Change of Control” (as defined
herein) occurs prior to the Subsequent Grant Date, the grant of restricted stock
and options that are scheduled to be made on the Subsequent Grant Date shall
instead by made prior to the execution of an agreement which would result in a
Change of Control, if the transactions contemplated by such agreement were
consummated.         For the purposes of this Agreement, “Change of Control”
means (i) any “person” (as defined in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934 (“Act”) (other than a current 10% beneficial owner (as
defined in Rule 13d-3 under the Act) of the Company’s securities) becomes the
beneficial owner, directly or indirectly, of more than fifty percent (50%) of
the            combined voting power of the then issued and outstanding
securities of the Company or (ii) the sale, transfer or other disposition of all
or substantially all of the assets of the Company, whether by sale of assets,
merger or otherwise.

  (c)   Bonus Plans         In addition, if approved by the Board of Directors
the Executive may be eligible to participate in any bonus plan of the Company
upon the same terms and conditions as other senior executives of the Company.

4.   WITHHOLDING       Executive agrees that the Company shall withhold from any
and all payments required to be made to Executive pursuant to this Agreement all
actual or potential Federal, State, local and/or other taxes the Company
determines are required or potentially will be required, to be withheld in
accordance with applicable statutes and/or regulations from time to time in
effect.   5.   INSURANCE AND OTHER BENEFIT PLANS       Executive shall be
entitled, during the period of employment with the Company, to participate in
(i) the life insurance and disability insurance plans available to executives of
the Company, including such accidental death or other benefits as may be
provided under such plans, and (ii) the health and dental and vision plans
available to officers (and their immediate families) of the Company, and
(iii) such

3



--------------------------------------------------------------------------------



 



other employee benefit plans, including all employee welfare benefit plans and
employee pension benefit plans, that currently are or will be made generally
available to executives and salaried employees of the Company. Participation by
or inclusion of the Executive in any benefit plan maintained by the Company
shall be provided only to the extent that the Executive is eligible under the
terms and conditions of the applicable plan and, if required pursuant to the
plan, the employee meets any insurance underwriting or other conditions validly
required by the provider or carrier of the plan or the contracts, policies, or
other terms of eligibility or participation issued in connection with the plan.

6.   VACATIONS, ILLNESS AND HOLIDAYS       Without any loss or reduction of
remuneration, Executive shall be entitled to be absent from Executive’s duties
with the Company by reason of vacation or illness for four (4) weeks for each
twelve (12) month period during the term of this Agreement. In addition, the
Executive shall be entitled to such national and religious holidays as generally
approved by the Company. The Executive shall not be entitled to carry forward
any unused sickness, vacation or holiday time accrued during a year to
successive years of this Agreement.   7.   BUSINESS EXPENSES       The Company
recognizes that, in connection with Executive’s performance of his duties,
functions and responsibilities hereunder, Executive will incur certain
reasonable and necessary business expenses, including, but not limited to,
travel to and from New York and Ohio and lodging costs in Ohio. The Company
agrees to pay or promptly reimburse Executive, but not less frequently than
monthly, for all such reasonable business expenses, which are incurred in
connection with the Company’s business, upon the presentation of statements
setting forth the nature and amount of such expenses in reasonable detail, in
accordance with the Company’s generally applicable guidelines and procedures
from time to time; provided, that, with respect to the travel and lodging costs
described in this Section 7, the Company shall pay such expenses directly.      
In addition, the Company shall reimburse the Executive for 100% of his legal
fees (up to a maximum of $6000) associated with the preparation and negotiation
of this Agreement and the agreements set forth in Exhibits B and C immediately
upon presentation of the billing statements for such legal fees.   8.  
INDEMNIFICATION       The Company shall indemnify, defend and hold harmless
Executive, and shall cause each applicable entity controlled by the Company
(defined for purposes of this Section 8 as a “Subsidiary”) to indemnify, defend
and hold harmless Executive for general directors and/or officers liability in
the normal course of Executive’s services on Company business or Subsidiary
business, to the fullest extent allowed by Nevada law and the bylaws of the
Company. To the extent that a Subsidiary does not fully indemnify the Executive,
the Company shall be responsible for such indemnification.

4



--------------------------------------------------------------------------------



 



    To secure its indemnification obligations the Company has and shall maintain
in full force and effect through the term of this Agreement directors and
officers insurance coverage as determined by the Company, but in no event in an
amount less than $2 million. The use of the Company’s insurance coverage or
policy to secure its or any Subsidiary’s indemnification obligation shall not,
however, limit the obligation of the Company or any Subsidiary to indemnify the
Executive for claims or expenses either below the annual or periodic deductible
limit in the policy or in excess of the policy limits or for items or events not
covered by the policy.       To the extent provided in the Company’s bylaws, the
Company shall be obligated, and shall cause each applicable Subsidiary, to pay
the claims or expenses of the Executive required under this Section 8, including
defense cost, directly to the third party to whom payment is due and owing,
without the necessity of the Executive making such payment and seeking
reimbursement from the Company or the Subsidiary.       To the extent that the
Executive is successful on the merits or otherwise in defense of any action,
suit, or proceeding, or in defence of any claim, issue or matter brought against
the Executive, the Executive shall be indemnified by the Company, and the
Company shall cause each applicable Subsidiary to indemnify the Company, against
all expenses, including defense and legal fees, incurred by the Executive.      
The provisions of this Section 8 shall survive the termination or expiration of
Executive’s employment under this Agreement irrespective of the reason for such
termination, provided that nothing herein shall be construed to provide
Executive with any greater coverage or coverage for any period longer than
Executive would have been entitled to receive under the terms of such insurance
policy referred to herein (other than deductible and policy dollar limits).   9.
  TERMINATION OF EMPLOYMENT   9.1   Termination by the Company for Cause      
In the event that Executive is removed from office by the Company for Cause (as
hereinafter defined), the employment of Executive under this Agreement shall
terminate and Executive shall be entitled to receive all remuneration and
benefits accrued hereunder to the date of such termination except for unvested
Restricted Stock and Options granted hereunder and insurance which would by its
terms lapse.       No other or further payment of benefits under this Agreement
will be due upon termination for Cause, except as required by law, or under the
Company’s insurance and other employee benefit plans and the procedures referred
to in Sections 5 and 7.   9.2   Definition of Cause       For purposes of this
Agreement, the term “Cause” shall mean (i) any wilful material neglect by
Executive, or material failure by Executive to substantially perform the duties
and responsibilities of the Executive’s office or offices (other than any such

5



--------------------------------------------------------------------------------



 



    failures resulting from Executive’s incapacity due to illness or injury), or
(ii) any gross malfeasance or gross misconduct by Executive in connection with
the performance of any of the duties or responsibilities or otherwise which
would, in the view of a reasonable person, be materially prejudicial to the
interests of the Company or any of its affiliates if Executive were retained in
the respective office or offices, including without limitation, conviction of a
felony, or (iii) formal admission to a felony or crime of moral turpitude,
dishonesty, breach of trust or unethical business conduct or any crime involving
the Company, or (iv) repeated material failure to adhere to the policies and
lawful and ethical directions of the CEO or the Board of Directors, or failure
of the Executive to devote sufficient time and efforts to the business of the
Company and the duties and responsibilities hereunder so as to result in
material impairment of the Executive’s performance hereunder, and with respect
to 9.2.(i) or 9.2.(ii) or 9.2.(iv) herein, there has been a failure to cure such
breach or a failure to modify Executive’s conduct within 30 days of receiving
written notice of such breach specifying the factual reasons supporting the
proposed dismissal for Cause. If the reason for Cause specified by the Company
is cured by the Executive, such reason shall no longer apply for a Cause
termination.   9.3   Determination of For Cause Termination       A
determination of a for Cause termination shall be made by the Company as
follows:

  (a)   The CEO shall first make a preliminary determination that the Executive
should be reviewed for discharge for Cause. The Company will not be required to
provide any preliminary notice to the Executive of its intention to investigate
the possible discharge of the Executive for Cause.     (b)   After investigating
the circumstances surrounding the possible for Cause termination of the
Executive, the Company, through the CEO, may immediately relieve or suspend the
Executive from the Executive’s position by providing notice to the Executive.
Upon notice of the suspension, the Executive shall immediately vacate the
premises and remove all personal property from the premises of the Company. The
Company shall have the absolute right to review any and all material in the
possession of the Executive on the Company premises to determine those items,
which are proprietary to the Company. After sorting the appropriate items, all
personal items shall be delivered to the Executive at the location designation
reasonably selected by the Executive.     (c)   After concluding its
investigation, the Company, through the CEO, shall make a determination whether
the Executive should be discharged for Cause. The determination for discharge
for Cause shall be timely communicated in writing to the Executive in accordance
with Section 9.2.     (d)   Until terminated, notwithstanding that any of the
foregoing procedures are taking place, or have taken place, the Executive shall
be entitled to and shall continue to accrue all remuneration and benefits
provided for under this Agreement, including, but not limited to, vesting of
Restricted Stock and Options.

6



--------------------------------------------------------------------------------



 



9.4   Termination by the Company Without Cause and for Good Reason       The
Company expressly reserves the right to terminate the employment of the
Executive without Cause (upon at least sixty (60) days prior written notice to
the Executive) and the Executive may terminate his employment for “Good Reason
(as defined below) upon thirty (30) days prior written notice. For the purposes
of this Agreement, “Good Reason” means, without the Executive’s prior written
consent (i) a material reduction or diminution of the Executive’s duties, title
or reporting relationship as set forth in this Agreement, (ii) any breach of
this Agreement by the Company, (iii) the Company requiring the Executive’s
principal office to be based at any location other than Canton, Ohio or New York
City in the borough of Manhattan, (iv) any failure by the Company to cause any
successor to the Company to expressly assume all of the Company’s obligations
under this Agreement or (v) as set forth in the following paragraph with respect
to the subsequent grant of Restricted Stock and Options.       In the event that
the Executive’s employment is terminated without Cause or with Good Reason, the
Executive shall be entitled to receive immediate vesting of all Restricted Stock
and Options which vested prior to such termination or which would vest within
six (6) months of such termination. In addition, in the event that the Company’s
Common Shares are not made available by July 31, 2006 to allow for the
subsequent grant of Restricted Stock and Options, or the subsequent grant of
Restricted Stock or Options is not made for any reason on the Subsequent Grant
Date, Executive shall be entitled to terminate this Agreement with Good Reason.
Upon such termination for Good Reason, or if the Executive is terminated prior
to the grant on the Subsequent Grant Date or any other reason (except for Cause)
after July 1, 2006; (a) with respect to the initial grant of Restricted Stock,
all such Restricted Stock shall be immediately vested and all applicable
restrictions shall lapse and all Stock Options previously granted shall be fully
and immediately vested and exercisable.   9.5   Voluntary Termination by the
Executive       Executive shall be entitled, with not less than sixty (60) days
written notice, to voluntarily terminate employment with the Company. If
Executive elects such termination, Executive shall also be entitled to ownership
or exercise any vested Restricted Stock or Options.       Even though the
Executive is required to give not less than sixty (60) days advance written
notice, the Company shall have the option to require that the Executive
discontinue service on behalf of the Company at any time upon receipt of advance
written notice of the Executive’s election to terminate; provided, however, that
in such event the Company shall continue the vesting of all Restricted Stock and
Options during such period.   9.6   Disability Termination       The Executive’s
employment shall terminate if the Executive becomes so disabled as to be unable
to substantially perform the services of the character contemplated by this
Agreement, and such disability continues for a period of ninety (90) consecutive
days. The Executive’s employment shall terminate at the conclusion of

7



--------------------------------------------------------------------------------



 



    the 90-consecutive day disability. In such event, the Executive shall be
entitled to receive immediate vesting of all Restricted Stock and Options which
vested prior to such termination or which would vest within six (6) months of
such termination.       For purposes of this Agreement the term “disability” or
“disabled” shall mean a physical or mental condition resulting from a bodily
injury or disease or mental disorder which renders the Executive incapable of
engaging in substantial gainful activity of the character contemplated by this
Agreement and which can be expected to be of a long and continued duration with
or without reasonable accommodation. The disability of the Executive shall be
determined by the Board based upon competent medical authority. The
determination of a disability may be made by the Board independent of such
determination being made under any other disability insurance plan sponsored or
funded by the Company.   9.7   Termination Due to Executive’s Death       This
Agreement shall terminate if the Executive shall die. Upon termination, the
Executive’s legal representatives shall be entitled to receive immediate vesting
of all Restricted Stock and Options which vested prior to such termination or
which would vest within six (6) months of such termination. With respect to
benefit entitlement under the Company’s plans or programs, the Executive’s legal
representatives shall only be permitted to such rights or benefits as otherwise
provided in those plans or programs.   10.   RESTRICTIVE CONVENANTS;
CONFIDENTIALITY; OWNERSHIP OF PROCEEDS OF EMPLOYMENT   10.1   Solicitation of
Employees; Customers; Agents or Representatives etc.       Executive agrees
that, during the term of employment hereunder, and for a period of one (1) year
after the Company no longer employs Executive, Executive shall not, directly or
indirectly:

  (a)   solicit, entice, persuade or induce any individual who is then or has
been within the preceding six-month period, an employee of the Company or any of
its subsidiaries or affiliates, to terminate his or her employment with the
Company or any company controlled by or under common control with the Company
(defined for purposes of this Section 10 as an “Affiliate”), or to become
employed by or enter into contractual relations with any other individual or
entity, and the Executive shall not approach any such employee for any such
purpose or authorize or knowingly approve the taking of any such actions by any
other individual or entity; or,

8



--------------------------------------------------------------------------------



 



  (b)   except in accordance with Executive’s duties hereunder, solicit, entice,
persuade or induce any individual or entity which is then, or has within the
preceding twelve month period been, a customer, distributor or supplier, or
policy owner, agent or representative of the Company or any of its Affiliates to
terminate or materially reduce his, her or its contractual or other relationship
with the Company or any of its subsidiaries or affiliates, and the Executive
shall not approach any such customer, distributor, supplier, policy owner, agent
or representative for such purpose or authorize or knowingly approve the taking
of any such actions by any other individual or entity.

10.2   Confidential Records       In the course of employment, Executive will
have access to confidential information, records, data, specifications, and
other knowledge owned by the Company or its subsidiaries or affiliates.
Executive agrees that at no time during or after the term of employment shall
the Executive remove or cause to be removed from the premises of the Company or
its subsidiaries or affiliates, any record, file, memorandum, document,
equipment or like item relating to the business of the Company or its
subsidiaries or affiliates except in furtherance of Executive’s duties
hereunder, and immediately following the termination of Executive’s employment
hereunder or at any other time at the request of the CEO or the Board of
Directors, all such records, files, memoranda, documents, equipment and like
items then in Executive’s possession will promptly be returned to the Company.
Executive further agrees that, during and after the term of employment,
Executive shall not without the written consent of the Company or a person
authorized thereby, disclose to any person, other than an employee of the
Company its subsidiaries or affiliates or a person to whom disclosure is
reasonably necessary or appropriate in connection with the performance by
Executive of duties as an executive of the Company, any confidential information
obtained by Executive while in the employ of the Company with respect to any
business methods, plans, policies, products and/or personnel of the Company or
its subsidiaries or affiliates, the disclosure, including speaking with the
press, of which would, in the view of a reasonable person, be injurious or
damaging to the business of the Company or its subsidiaries, or affiliates,
provided, however, that confidential information shall not include any
information known generally to the public (other than as a result of
unauthorized disclosure by Executive), any information of a type not otherwise
considered confidential by persons engaged in the same business or a business
similar to that conducted by the Company or any information required to be
disclosed under applicable law or an order of court or a governmental agency
with jurisdiction.   10.3   Ownership of Proceeds of Employment       Executive
acknowledges that the Company shall be the sole owner of all the fruits and
proceeds of the Executive’s services hereunder, including without limitation all
ideas, concepts, formats, suggestions, developments, arrangements, designs,
packages, programs, promotions and other properties relating to the businesses
of the Company, which Executive may create in connection with and during the
term of employment hereunder, free and clear of any claims by the Executive of
any kind or character whatsoever (other than Executive’s right to compensation
and benefits hereunder).

9



--------------------------------------------------------------------------------



 



10.4   Survival       The provisions of this Section 10 shall survive any
termination or expiration of Executive’s employment under this Agreement,
irrespective of the reason therefore.   10.5   Enforceability; Remedies      
The parties hereto agree that a breach by Executive of any of the provisions of
Section 10 hereof will cause the Company great and irreparable injury and
damage. By reason of this, Executive acknowledges that, in the event of a breach
by Executive of any of the provisions of Section 10 hereof, the Company shall be
entitled, in addition and as a supplement to any other rights or remedies it may
have at law, to the remedies of injunction, specific performance and other
equitable relief. This Section 10 shall not, however, be construed as a waiver
of any of the rights which the Company may have for damages or otherwise.   11.
  MISCELLANEOUS PROVISIONS   11.1   Severability       Executive acknowledges
and agrees that (i) Executive has had an opportunity to seek advice of counsel
in connection with this Agreement and (ii) the Restrictive Covenants contained
in Section 10.1 hereof are reasonable in temporal and geographic scope and in
all other respects. If in any jurisdiction any term or provision hereof is
determined to be invalid or unenforceable, (a) the remaining terms and
provisions hereof shall be unimpaired, (b) any such invalidity or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction, and the remaining
provisions hereof shall be given full force and effect without regard to the
invalid portions. The Company and the Executive intend to and hereby confer
jurisdiction to endorse the restrictive covenants upon the courts of any
jurisdiction within the geographical scope of the covenants.   11.2   Execution
in Counterparts       This Agreement may be executed in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement (and all signatures need not appear on any
one counterpart), and this Agreement shall become effective when one or more
counterparts has been signed by each of the parties hereto and delivered to each
of the other parties hereto.   11.3   Notices       Any notice or other
communication in connection with this Agreement shall be deemed to be delivered
if in writing (or in the form of a fax to the Company) addressed as provided
below and if either (a) actually delivered at said address, or (b) in the case
of a letter, three business days shall have elapsed after the same shall have
been deposited in the US mail, postage prepaid and registered or certified, and
(c) in the case of fax, one business day shall have elapsed after dispatch.

10



--------------------------------------------------------------------------------



 



If to the Company, to it at the following address:
Hartville Group, Inc.
3840 Greentree Avenue SW
Canton, Ohio
FAX 330-484-8081
Attention: C.E.O.
with a copy to:
Jack A. Bjerke
Baker & Hostetler, LLC
65 E. State Street, Suite 2100
Columbus, Ohio 43215-4260
or at such other address as the Company shall have specified by written notice
actually received by the addresser.
If to Executive, to Executive at his home address as set forth in the records of
the Company.
or at such other address as Executive shall have specified by written notice
actually received by the addresser.

11.4   Entire Agreement and Subsequent Amendments       This Agreement
constitutes the entire agreement between the Company and Executive relating to
Executive’s employment and supersedes all prior agreements and understandings of
the parties hereto, whether oral or written with respect to the subject matter
herein.       This Agreement may be amended or altered only by the written
agreement of the Company and Executive.   11.5   Applicable Law       This
Agreement shall be governed by and construed in accordance with the laws of the
State of Ohio without regard to principles of conflict of law.   11.6   Headings
      The descriptive headings of the several sections of this Agreement are
inserted for the sole purpose of convenience of reference, and do not constitute
part of this Agreement or in any way limit or affect the meaning or
interpretation of any of the terms or provisions of this Agreement.   11.7  
Binding Effect; Successors and Assigns       This Agreement shall be binding
upon and shall inure to the benefit of:

  (a)   the Company and its successors and assigns; and

11



--------------------------------------------------------------------------------



 



  (b)   Executive and to the benefit of Executive’s heirs, executors,
administrators and legal representatives. Executive’s duties and obligations
hereunder are personal and shall not be assignable or delegable in any manner
whatsoever.     (c)   Other than the Restricted Stock or the Stock Options, the
Company may assign the obligations under this Agreement (subject to a right of
recourse by Executive to the Company in the event of any default hereunder) to
an affiliate or to any intermediate parent of the Company.

11.8   Waiver       The failure of either of the parties hereto at any time, to
enforce any of the provisions of this Agreement shall not be deemed or construed
to be a waiver of any such provision, nor to in any way affect the validity of
this Agreement or any provision hereof or the right of either of the parties
hereto, to thereafter enforce each and every provision of this Agreement. No
waiver of any breach of any of the provisions of this Agreement shall be
effective unless set forth in a written instrument executed by the party against
whom or which enforcement of such waiver is sought, and no waiver of any such
breach shall be construed or deemed to be a waiver of any other or subsequent
breach.   11.9   Warranty and Capacity to Contract       The Company and
Executive hereby represent and warrant to the other that:

  (a)   they have full power and authority to execute this Agreement, and to
perform their respective obligations hereunder;     (b)   such execution,
delivery and performance will not (and with the giving of notice or lapse of
time or both would not) result in any breach of any agreements or other
obligations to which Executive or the Company is otherwise bound; and     (c)  
this Agreement is a valid binding obligation on Executive and the Company.

11.10   Arbitration       Except to the extent necessary for Executive or the
Company to enforce rights under Section 11.9 above, or for the Company to
enforce its rights under Section 10 above, or for the Executive to enforce his
rights under Section 8, above, any case or controversy arising among the parties
hereto under this Agreement, or the subject matter hereof, shall be settled by
binding arbitration in Canton, Ohio under the National Rules for the Resolution
of Employment Disputes of the American Arbitration Association. The decision of
the arbitrators shall be final and binding and the party against whom the award
is rendered (“the non-prevailing party”) shall be specifically instructed in any
such award to pay all reasonable attorney’s fees, disbursements of the
prevailing party’s legal counsel, arbitration costs, expenses and filing fees
incurred by the prevailing party in the arbitration proceeding. The American
Arbitration Association shall appoint three (3) arbitrators to preside at the
said arbitration proceeding and the arbitrators will determine in their decision
and award, which is the prevailing party, which is the non-prevailing party, the
amount of

12



--------------------------------------------------------------------------------



 



    the fees and expenses of the prevailing party and the amount of the
arbitration expenses. The arbitrators will render their award, upon the
concurrence of at least two (2) of their number, no later than thirty (30) days
after the conclusion of the arbitration proceedings. Judgment may be entered on
the award of the arbitrators and may be enforced in any court of competent
jurisdiction.   11.11   Remedies       All remedies hereunder are cumulative,
are in addition to any other remedies provided by law and may be exercised
concurrently or separately, and the exercise of any one remedy shall not be
deemed to be an election of such remedy exclusively or to preclude the exercise
of any other remedy. No failure or delay in exercising any right or remedy shall
operate as a waiver thereof or modify the terms of this Agreement.   11.12  
Survival       Anything contained in this Agreement to the contrary
notwithstanding, the provisions of Section 8; and Section 9; and Section 10; and
Section 11.1; and the other provisions of this Section 11 (to the extent
necessary to effectuate the survival of Section 11) shall survive termination of
this Agreement and any termination of Executive’s contract hereunder.       The
Company shall be fully responsible for payment of its own costs and expenses
incurred in the preparation and negotiation of this Agreement and all documents
related thereto.   11.13   Deferred Compensation       This Agreement and all
compensation derived herefrom are not intended to constitute compensation
deferred under a nonqualified deferred compensation plan as contemplated under
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”).
Consistent with the preceding sentence, the Executive and the Company shall
agree on any changes to this Agreement to prevent the application of
Section 409A of the Code, provided however that the changes do not incur
additional equity to be issued or cash compensation to be paid.

13



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the date first written below.

     
EXECUTIVE
   
 
   
/s/ Christopher Edgar
 
   
Christopher Edgar
   
 
   
Executed at Canton, OH
   
 
   
Date February 9, 2006
   
 
   
BY HARTVILLE GROUP, INC.
   
 
   
/s/ Dennis C. Rushovich
 
   
Dennis C. Rushovich, Chief Executive Officer
   
 
   
Executed at Canton, OH
   
 
   
Date February 9, 2006
   

14



--------------------------------------------------------------------------------



 



Exhibit A — Position Description

     
Titles:
  Chief Marketing Officer of Hartville Group, Inc.
 
   
Reporting Lines:
  Chief Executive Officer of Hartville Group, Inc.

 



--------------------------------------------------------------------------------



 



Exhibit B
RESTRICTED STOCK AGREEMENT
     This restricted stock agreement (this “Agreement”) is entered into
effective as of January 20, 2006 (the “Date of Grant”), between Hartville Group
Inc., a Nevada corporation (the “Company”), and Christopher Edgar (the
“Executive”).
Background Information
     A. The Company’s Board of Directors has approved and adopted the Restricted
Stock Agreement (“Agreement”) pursuant to which the Board may grant equity-based
awards (“Awards”) in the form of shares of the Company’s common stock, $.001 par
value (“Shares”), to officers and other key employees of the Company.
     B. On the Date of Grant, the Board made an Award of 2,000,000 Shares to the
Executive pursuant to this Agreement.
Statement of Agreement
     The parties hereby acknowledge the accuracy of the foregoing Background
Information and hereby agree as follows:
     §1. Award of Shares. The Company hereby awards 2,000,000 Shares (the
“Issued Shares”) to the Executive subject to the terms and conditions of this
Agreement.
     The purchase price for the Issued Shares shall be an amount equal to the
total amount of the par value for such Shares, which purchase price shall be due
and payable upon the execution of this Agreement by the Executive
     Following the execution of this Agreement by both parties and the payment
of the purchase price for the Issued Shares, the Company shall cause a share
certificate evidencing the Issued Shares to be issued in the Executive’s name
(the “Share Certificate”).
     §2. Vesting. All of the Issued Shares shall be subject to forfeiture by the
Executive until vested in accordance with this §2. The Issued Shares shall vest
as follows:

      Amount of Issued Shares   Vesting Date
500,000
  March 31, 2006
500,000
  June 30, 2006
500,000
  September 30, 2006
500,000
  December 31, 2006

     Notwithstanding the vesting schedule above, Issued Shares may also vest
pursuant to the Employment Agreement between the Company and the Executive,
dated January 20, 2006 (the “Employment Agreement”) and shall also vest upon a
“Change in Control” of the Company. “Change of Control” means (i) any “person”
(as defined in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934
(“Act”) (other than a current 10%

1



--------------------------------------------------------------------------------



 



beneficial owner (as defined in Rule 13d-3 under the Act) of the Company’s
securities) becomes the beneficial owner, directly or indirectly, of more than
fifty percent (50%) of the combined voting power of the then issued and
outstanding securities of the Company or (ii) the sale, transfer or other
disposition of all or substantially all of the assets of the Company, whether by
sale of assets, merger or otherwise.
     §3. Rights as a Stockholder. Subject to the terms of this Agreement, the
Executive shall be entitled to all of the rights of a holder of Shares with
respect to the Issued Shares, including the right to vote the Issued Shares and
to receive dividends declared with respect to the Issued Shares. Nothing in this
Agreement shall be construed, however, to confer to the Executive the right to
continued employment with the Company for any period, and the Executive
acknowledges that his employment is pursuant to the Employment Agreement and may
be terminated by the Company as provided therein.
     §4. Tax Consequences. The Executive understands that he, and not the
Company, shall be responsible for his own federal, state, local, or foreign tax
liability and any of the other tax consequences that may arise as a result of
the transactions contemplated by this agreement, including without limitation
filing an election under Section 83(b) of the Internal Revenue Code of 1986, as
amended (the “Section 83(b) Election”), if he deems it appropriate. The
Executive shall rely solely on the determinations of his tax advisers or his own
determinations, and not on any statements or representations by the Company or
any of its agents, with regard to all such tax matters. The Executive shall
notify the Company in writing if the Executive files the Section 83(b) Election
with the Internal Revenue Service within 30 days from the Date of Grant. The
Company intends, in the event it does not receive from the Executive evidence of
the Section 83(b) Election filing by the Executive, to claim a tax deduction for
any amount that would be taxable to the Executive in the absence of such a
Section 83(b) Election. If the Company is required to withhold or to pay any
taxes with respect to the issuance or vesting of the Issued Shares, the
Executive shall pay to the Company the amount of the required withholding or
payment promptly following the Company’s request.
     §5. Investment Representations. The Executive hereby:
     (a) Acknowledges that he has been advised that the Issued Shares have not
yet been registered under the Securities Act of 1933, as amended (the “1933
Act”), in reliance upon certain exemptions contained in the 1933 Act and the
rules and regulations promulgated thereunder;
     (b) Understands and agrees that, because the Company is relying upon the
exemptions contained in the 1933 Act and the rules and regulations promulgated
thereunder, the Issued Shares must be held indefinitely unless they are
subsequently registered under the 1933 Act or an exemption from registration is
determined by counsel for or satisfactory to the Company to be available; in the
event that an exemption is not available or applicable, the Company shall (use
its best efforts to) register the Issued Shares pursuant to Form S-8 or such
other applicable registration statement.
     (c) Represents to the Company that he is acquiring the Issued Shares for
his own account for investment purposes and not with a view to distribution or
resale in connection with any distribution of securities within the meaning of
the

2



--------------------------------------------------------------------------------



 



1933 Act, and that no transfer of any of the Issued Shares will be made that
will jeopardize the exemptions from federal registration referred to in
subsection (a) above.
     (d) Represents to the Company that he is currently a resident of the New
York;
     (e) Acknowledges that he understands that, in addition to the restrictions
on transfer imposed by the federal securities laws, his rights to transfer of
the Issued Shares are further restricted by applicable state securities laws
and, notwithstanding any compliance with federal requirements, no transfer will
be permitted unless it is done in compliance with applicable state laws;
     (f) Agrees that any certificate or certificates delivered to him evidencing
the Issued Shares or any substitute therefor will contain a legend stating that
the Issued Shares have not been registered under the 1933 Act and possibly
setting forth the limitations on resale contained in or contemplated by this
agreement; and
     (g) Agrees and understands that stop-transfer instructions prohibiting
transfer of any of the Issued Shares in violation of the restrictions referred
to in this Agreement will be filed with the Company and its transfer agent.
     §6. Legends. All certificates evidencing the Issued Shares shall be
endorsed with the following legends (in addition to any legend required by
applicable law):
THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (“THE 1933 ACT”), OR APPLICABLE STATE
SECURITIES LAWS, AND CANNOT BE SOLD OR TRANSFERRED EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT AND APPLICABLE STATE
SECURITIES LAWS UNLESS THE COMPANY RECEIVES AN OPINION OF COUNSEL SATISFACTORY
TO THE COMPANY AND ITS COUNSEL THAT THE SALE OR TRANSFER IS EXEMPT FROM
REGISTRATION UNDER THE ACT AND ALL APPLICABLE STATE SECURITIES LAWS.
THE SHARES REPRESENTED BY THIS CERTIFICATE MAY BE TRANSFERRED ONLY IN ACCORDANCE
WITH THE TERMS OF THE RESTRICTED STOCK AGREEMENT DATED [date] BETWEEN THE
COMPANY AND THE HOLDER OF THE SHARES, A COPY OF WHICH IS ON FILE WITH THE
SECRETARY OF THE COMPANY.
     §7. Captions. The captions of the various sections of this Agreement are
not part of the context of this Agreement, but are merely labels to assist in
locating those sections and shall be ignored in construing this Agreement.
     §8. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same document.

3



--------------------------------------------------------------------------------



 



HARTVILLE GROUP, INC.

                 
By
               
 
 
 
Dennis C. Rushovich,
Chief Executive Officer      
 
Christopher Edgar    
 
               
Date:
  February , 2006       Date: February , 2006    

4